People v Narbonne (2015 NY Slip Op 06606)





People v Narbonne


2015 NY Slip Op 06606


Decided on August 19, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2011-01782
 (Ind. No. 10-00129)

[*1]The People of the State of New York, respondent, 
vIsaac J. Narbonne, appellant.


Phillip H. Schnabel, Chester, N.Y., for appellant.
David M. Hoovler, District Attorney, Middletown, N.Y. (Seth B. Altman and Andrew Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered January 25, 2011, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review, since he did not move to withdraw the plea (see People v Lopez, 71 NY2d 662, 665; People v Canole, 123 AD3d 940; People v Pryor, 11 AD3d 565, 566). In any event, the plea was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d at 666; People v Harris, 61 NY2d 9, 17). While the presentence report indicated that the defendant had been hospitalized and prescribed medication for psychosis and depression, there is no basis in the record to support his contention that he lacked the capacity to understand the proceedings against him or that he was unable to assist in his defense (see CPL 730.30[1]; People v Kelly, 121 AD3d 713; People v M'Lady, 59 AD3d 568; People v Parker, 191 AD2d 717; People v Helm, 178 AD2d 656). To the contrary, the defendant's responses at the plea and sentencing proceedings were appropriate, and did not indicate that he was incapacitated (see People v M'Lady, 59 AD3d at 568; People v Pryor, 11 AD3d 565). Under these circumstances, the County Court was not required to, sua sponte, direct a competency examination pursuant to CPL 730.30 (see People v Monk, 29 AD3d 605; People v Eherts, 21 AD3d 905; People v Graham, 272 AD2d 479).
The defendant's remaining contentions are not properly before this Court due to his failure to appeal from a judgment and amended judgment rendered January 6, 2012 (see People v Pagan, 27 AD3d 580, 581).
MASTRO, J.P., AUSTIN, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court